UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4607



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL TERRELL JUDGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (CR-02-188)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     J. Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina, Miller W. Shealy, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carl Judge pled guilty to conspiracy to possess with

intent to distribute five or more kilograms of cocaine and fifty or

more grams of cocaine base (crack), 21 U.S.C. § 846 (2000), and was

sentenced     as    a    career     offender     to    a   term   of   262      months

imprisonment.       U.S. Sentencing Guidelines Manual § 4B1.1 (2002).

Judge contends on appeal that the district court plainly erred in

sentencing him as a career offender.              We affirm.

            Judge       maintains    that   his       three   prior    felony    drug

convictions were related cases because they were part of a single

common scheme or plan, see USSG § 4A1.2, comment. (n.3), and should

have been counted as one prior conviction.                 Thus, in his view, he

lacked the two predicate convictions necessary to qualify him for

a career offender sentence.              Judge overlooks the fact that his

prior    offenses       were   separated    by    intervening     arrests.         Id.

Consequently, the district court did not plainly err in counting

each    offense     separately      in   Judge’s       criminal   history     or   in

sentencing him as a career offender.

            We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                         - 2 -